          Case 1:19-cv-00590-PEC Document 16 Filed 12/23/19 Page 1 of 8




           lfn tbe mlniteb ~tates (!Court of jfeberal Qtlain1s
                                           No. 19-590C

                                    (Filed: December 23, 2019)

                                NOT FOR PUBLICATION

                                              )
 CHAD HARGREAVES,                             )      Pro Se Complaint; Prisoner Claim
                                              )      Alleging Unjust Imprisonment and
                       Plaintiff,             )      Involuntary Servitude; Plaintiffs
                                              )      Motion to Proceed In Forma Pauperis;
 V.                                           )      Defendant's Motion to Stay Answer;
                                              )      Three Strikes Rule, 28 U.S.C.
 THE UNITED STATES,                           )      § 1915(g) (2012); Sua Sponte
                                              )      Dismissal for Lack of Subject Matter
                       Defendant.             )      Jurisdiction, RCFC 12(h)(3).
_________ )
Chad Hargreaves, Hardwick, GA, pro se.

Steven C. Hough, Trial Attorney, with whom were Joseph H. Hunt, Assistant Attorney
General, Robert E. Kirschman, Jr., Director, Deborah A. Bynum, Assistant Director,
Commercial Litigation Branch, Civil Division, United States Department of Justice,
Washington, DC, for defendant.

                                            OPINION

CAMPBELL-SMITH, Judge.

       The court has before it two motions. Plaintiff filed his motion for leave to proceed
in forma pauperis (IFP) on April 25, 2019. See ECF No. 5. Defendant filed its
cross-motion to stay answer and opposition to plaintiffs motion for leave to proceed IFP
on May 9, 2019. See ECF No. 8.

         Because the court lacks subject matter jurisdiction over plaintiffs claims, the court
must dismiss this case sua sponte pursuant to Rule 12(h)(3) of the Rules of the United
States Court of Federal Claims. See RCFC 12(h)(3) ("If the court determines at any time
that it lacks subject-matter jurisdiction, the court must dismiss the action."). Also,
plaintiff is barred from proceeding pro se in this action, as explained below. Thus,
plaintiffs motion must be DENIED and defendant's motion must be DENIED as moot.
            Case 1:19-cv-00590-PEC Document 16 Filed 12/23/19 Page 2 of 8




I.     Background

        On April 15 , 2019, plaintiff Chad Hargreaves, who is incarcerated in a state prison
in Georgia, filed his complaint in this matter alleging violations of his constitutional
rights by the State of Georgia. ECF No. 1 (complaint). Plaintiff references his rights to
due process and equal protection, among other constitutional guarantees. Id. at 1-11 , 13 ,
16. Plaintiff seeks $50,000,000 in punitive damages. Id. at 17.

        On April 22, 2019 , the clerk of the court issued a notice of filing fee due informing
plaintiff that the "court has not received the required filing fee of $400 .00 or a completed
application to proceed in forma pauperis," pursuant to 28 U.S.C. 1926(a) (2012) and
RCFC 77.l(c) . See ECF No. 4 at 1. On April 25 , 2019, plaintiff filed a motion for leave
to proceed IFP. See ECF No. 5. Plaintiffs filing was submitted on a United States
District Court for the Middle District of Georgia "motion to proceed without prepayment
of fees and affidavit" form, not this court' s application to proceed in forma pauperis
form. Id.

       Plaintiff asserts that he is not employed and that he owns no real estate, or other
tangible property, for that matter. Id. at 1-2. The prisoner trust fund account statement
and accompanying certification submitted by plaintiff note that plaintiff has a $0
available balance, and that he has " Obligations/Court Charges" in the amount of
$2,389.27. Id. at 4-5.

        On May 9, 2019, defendant filed the government' s opposition to plaintiffs motion
to proceed IFP and a cross-motion to stay the answer deadline "to respond to the
complaint until sixty days after either the Court grants Mr. Hargreaves ' motion to
proceed in forma pauperis, or Mr. Hargreaves pays his full filing fee for this action. "
ECF No. 8 at 1. The principal argument raised by defendant in its cross-motion is that
the dismissals of prior lawsuits filed by plaintiff as a prisoner bar him from proceeding in
this court. Id. at 2 (citing cases brought before this court and two federal district courts
that were dismissed); see id. at 5-20 (copies of court orders of dismissal attached to
defendant's cross-motion). Before turning to the parties' motions, the court addresses the
legal standards that govern this dispute.

II.    Legal Standards

       A.      Pro Se Litigants

        The court acknowledges that pro se plaintiffs "are not expected to frame issues
with the precision of a common law pleading." Roche v. U .S. Postal Serv. , 828 F.2d
1555 , 1558 (Fed. Cir. 1987). Therefore, plaintiffs complaint has been reviewed
carefully to ascertain whether, given the most favorable reading, it supports jurisdiction
in this court.



                                              2
            Case 1:19-cv-00590-PEC Document 16 Filed 12/23/19 Page 3 of 8




       B.      Jurisdiction

        "A court may and should raise the question of its jurisdiction sua sponte at any
time it appears in doubt." Arctic Corner, Inc. v. United States, 845 F.2d 999, 1000 (Fed.
Cir. 1988) ( citation omitted).

       The Tucker Act delineates this court's jurisdiction. 28 U.S.C. § 1491 (2012).
That statute "confers jurisdiction upon the Court of Federal Claims over the specified
categories of actions brought against the United States." Fisher v. United States, 402
F.3d 1167, 1172 (Fed. Cir. 2005) (en bane) (citations omitted). These include money
damages claims against the federal government founded upon the Constitution, an act of
Congress, a regulation promulgated by an executive department, any express or implied
contract with the United States, or any claim for liquidated or unliquidated damages in
cases not sounding in tort. Id. (citing 28 U.S.C. § 149l(a)(l)).

        The Tucker Act concurrently "waives the Government's sovereign immunity for
those actions." Id. The statute does not, however, create a substantive cause of action or
right to recover money damages in the Court of Federal Claims. Id. "[T]o come within
the jurisdictional reach and the [sovereign immunity] waiver of the Tucker Act, a plaintiff
must identify a separate source of substantive law that creates the right to money
damages." Id. (citations omitted).

        In other words, the source of law underlying the cause of action must be
money-mandating, in that it "'can fairly be interpreted as mandating compensation by the
Federal Government for the damage sustained.'" United States v. Testan, 424 U.S. 392,
400 (1976) (citations omitted). If the provision relied upon is found to be
money-mandating, the plaintiff need not rely upon a waiver of sovereign immunity
beyond the Tucker Act. Huston v. United States, 956 F.2d 259,261 (Fed. Cir. 1992)
(citing United States v. Mitchell, 463 U.S. 206,218 (1983)). If, on the other hand, no
money-mandating source supports the cause of action, jurisdiction is lacking and this
court must dismiss the action. See id. at 261-62 (affirming the dismissal of a claim where
the statute relied upon by the plaintiff was not money-mandating).

III.   Analysis

       A.      Three Strikes Rule Applies to Plaintiffs IFP Application

        Plaintiff has moved the court "to be allowed to proceed without the requirement to
pre-pay fees or costs." ECF No. 5 at 1. Defendant argues that the "three strikes rule"
bars plaintiff from proceeding IFP in this suit because three or more federal lawsuits
brought by Mr. Hargreaves were dismissed as frivolous or for failure to state a claim
upon which relief can be granted. ECF No. 8 at 1-2 (citing 28 U.S.C. § 1915(g) (2012)).
The evidence submitted by defendant in this regard, ECF No. 8 at 5-20, is challenged by
plaintiff, ECF No. 12 at 1-7 (plaintiffs response/reply brief).


                                            3
         Case 1:19-cv-00590-PEC Document 16 Filed 12/23/19 Page 4 of 8




       In relevant part, the statute which states the three strikes rule provides the
following:

               In no event shall a prisoner bring a civil action or appeal a judgment
       in a civil action or proceeding under this section if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility , brought
       an action or appeal in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of serious
       physical injury.

28 U.S.C. § 191 S(g). One strike accrues when a dismissal of a prisoner' s suit is on any of
the following grounds: the suit is " frivolous , malicious, or fails to state a claim upon
which relief may be granted. " Id.

        Plaintiffs response/reply brief is not a model of clarity. Plaintiff appears to argue
that the evidence of dismissals of his lawsuits on the ground of frivolousness is flawed in
some way. ECF No. 12 at 1-2. Plaintiff also suggests that the issue of the sufficiency of
such evidence is the subject of an appeal before the United States Court of Appeals for
the Second Circuit. Id. at 2. Plaintiffs arguments that the three strikes rule should not
apply in this case are not persuasive in face of the dismissals cited by defendant, and are
unavailing for other reasons , as well.

        First, plaintiffs response/reply brief itself references three different suits filed by
Mr. Hargreaves where failure to state a claim was the reason for the dismissal. Id. at 3-4;
see also Hargreaves v. Gregor, No. 4 :16-cv-0224-HLM-WEJ, slip op. at 3 (N.D. Ga.
Aug. 19, 2016); Hargreaves v. Smith, No. 4:16-cv-0169-HLM-WEJ, slip op. at 3 (N.D.
Ga. Aug. 19, 2016); Hargreaves v. Page, No. 4:16-cv-0190-HLM-WEJ, slip op. at 3
(N.D. Ga. Aug. 16, 2016). These were all federal lawsuits dismissed while he was a
prisoner; Mr. Hargreaves is therefore barred by the three strikes rule from proceeding IFP
in this suit and is obligated to pay the court' s $400.00 filing fee before this suit can
proceed. 28 U.S.C. § 1915(g).

       The court notes, further, that the Second Circuit recently dismissed the appeal
mentioned in plaintiffs response/reply brief. See ECF No. 12 at 2; see also Hargreaves
v. Georgia, No. 18-3360 (2d Cir. July 15 , 2019) (order dismissing appeal) . The Second
Circuit did not permit Mr. Hargreaves to proceed IFP in that appeal. Id. When the public
record of all of the dismissals of Mr. Hargreaves ' s lawsuits cited by the parties is
considered, there is no doubt that Mr. Hargreaves is barred from pursuing a suit in this
court without first paying the filing fee , because he is barred from proceeding IFP by the
three strikes rule in 28 U.S.C. § 1915(g).

      Finally, the court notes that Mr. Hargreaves ' s complaint does not fall within the
narrow exception to the three strikes rule for suits alleging that "the prisoner is under


                                               4
             Case 1:19-cv-00590-PEC Document 16 Filed 12/23/19 Page 5 of 8




imminent danger of serious physical injury." Id. The court must agree with defendant
that the complaint contains no such allegation, ECF No. 8 at 2, and plaintiffs
response/reply brief does not address the issue. 1 Plaintiffs motion to proceed IFP is
denied.

        B.      No Jurisdiction over Plaintiffs Claims

        The complaint relies on a variety of legal authorities, which, in plaintiffs view,
entitle him to a monetary remedy for his claims of unjust imprisonment and involuntary
servitude, which are founded on his incarceration in state prison. ECF No. 1 at 1, 7, 9-13.
Plaintiffs complaint also alleges that his arrest, and the conditions at the facility where
he was held after he was arrested, violated the law. Id. at 2, 4-6. This court does not
possess jurisdiction over such claims. Rather than discuss each of the legal arguments
presented by plaintiff, the court focuses, instead, on the nature of his claims and the
jurisdictional limits of this court. See, e.g., Katz v. Cisneros, 16 F.3d 1204, 1207 (Fed.
Cir. 1994) ("Regardless of the characterization of the case ascribed by [the plaintiff] in
[his] complaint, we look to the true nature of the action in determining the existence or
not of jurisdiction." (citing Livingston v. Derwinski, 959 F.2d 224,225 (Fed. Cir.
1992))).

         Claims challenging the validity of a plaintiffs arrest and imprisonment are not
within the jurisdiction of this court. See, e.g., Mitchell v. United States, 136 Fed. Cl. 286,
288-89 (2018) (noting that the constitutional amendments invoked in claims challenging
arrests and imprisonment, such as the Fourth, Fifth, Eighth, Thirteenth, and Fourteenth
Amendments, are not money-mandating sources of law that support jurisdiction in this
court) (citations omitted). Claims challenging prison conditions are also not within this
court's jurisdiction. See, e.g., Robinson v. United States, 127 Fed. Cl. 417,420 (2016)
(dismissing a prisoner claim challenging prison conditions because tort claims, and
claims alleging cruel and unusual punishment barred by the Eighth Amendment, are not
within this court's jurisdiction) (citations omitted); Smith v. United States, 51 Fed. Cl. 36,
38 (2001) (dismissing a prisoner claim alleging "involuntary servitude in violation of the
Thirteenth Amendment" for lack of subject matter jurisdiction) (citation omitted), aff d,
36 F. App'x 444 (Fed. Cir. 2002). Finally, it is well-established that due process and
equal protection claims rely on constitutional provisions which are not money-mandating;
thus, such claims are not within this court's jurisdiction. See, e.g., Carter v. United


        Even when a prisoner's suit before the court contains an allegation of imminent danger of
serious physical injury, this court lacks the equitable jurisdiction to consider such claims. See
Perry v. United States, No. 13-332C, 2013 WL 12110163, at *3 (Fed. Cl. June 7, 2013) (noting
that such allegations by a prisoner sound in equity and fall outside the jurisdiction of the court)
(citing Brown v. United States, 105 F.3d 621, 624 (Fed. Cir. 1997)); see also United States v.
King, 395 U.S. 1, 3 (1969) (noting that this comi'sjurisdiction does not extend to "equitable
matters" as a general rule).



                                                5
          Case 1:19-cv-00590-PEC Document 16 Filed 12/23/19 Page 6 of 8




States, 142 Fed. Cl. 159, 162 (2019) (noting that the due process and equal protection
guarantees of the Fifth Amendment are not money-mandating) (citing Carruth v. United
States, 627 F.2d 1068, 1081 (Ct. Cl. 1980)); Vondrake v. United States, 141 Fed. Cl. 599,
602 (2019) (dismissing for lack of subject matter jurisdiction claims founded on the due
process and equal protection guarantees of the Fourteenth Amendment) (citation
omitted), affd sub nom. Drake v. United States, Nos. 2018-2135 & 2019-1572, 2019 WL
5960464 (Fed. Cir. Nov. 13 , 2019).

        The complaint before the court presents no claim that is within this court' s
jurisdiction. Pursuant to this court' s rules, "[i]f the court determines at any time that it
lacks subject-matter jurisdiction, the court must dismiss the action. " RCFC 12(h)(3).
This suit must therefore be dismissed. 2

IV.    Conclusion

       Because no jurisdiction lies in this court for plaintiffs claims, dismissal of this suit
is required by RCFC 12(h)(3). Also, for the reasons stated in this opinion, plaintiffs
motion to proceed in forma pauperis must be denied pursuant to 28 U.S.C. § l 9 l 5(g).
Accordingly,

       (1)     Plaintiffs motion to proceed in forma pauperis, ECF No. 5, is DENIED;

       (2)     Defendant's motion to stay answer, ECF No. 8, is DENIED as moot;

       (3)     The clerk' s office is directed to ENTER final judgment
               DISMISSING plaintiffs complaint for lack of subject matter jurisdiction,
               without prejudice;

       (4)     The clerk' s office is directed to REJECT any future submissions received
               in this matter from plaintiff, with no further order of the court;

       (5)     Plaintiff Mr. Chad Hargreaves is immediately ENJOINED from filing any
               new documents with this court without first obtaining leave to do so. Any
               motion for leave to file must include as an attachment a full complaint that
               meets all of the requirements of RCFC 8, including an explanation of why
               the complaint is timely and properly before this court and unrelated to any
               prior litigation he has pursued. In the event that the court grants a motion
               for leave to file , Mr. Chad Hargreaves will be required to pay in full the

2
       The court has considered whether Mr. Hargreaves's claims should be transferred to
another federal court. See 28 U.S.C. § 1631 (2012) . Transfer is not in the interest of justice,
however, because Mr. Hargreaves is barred from filing suits in other federal courts, as well,
under the three strikes rule. 28 U.S.C. § 1915(g).



                                                 6
 Case 1:19-cv-00590-PEC Document 16 Filed 12/23/19 Page 7 of 8




      comi's filing fee to proceed. Copies of this order shall be provided to the
      staff attorney's office of the court, as well as the clerk's office; and

(6)   In addition, the court CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3)
      (2012), that any appeal from this entry of judgment would not be taken in
      good faith because, as asserted, Mr. Hargreaves's claims are clearly beyond
      the subject matter jurisdiction of this court.


IT IS SO ORDERED.



                                        ~.,,;"'? ~~ - ~
                                     PTRICIA E. CAMPBELL-SMITH
                                     Judge




                                    7
Case 1:19-cv-00590-PEC Document 16 Filed 12/23/19 Page 8 of 8
